IN THE MATTER OF                                                                   *   IN THE COURT OF APPEALS
THE APPLICATION FOR                                                                *   OF MARYLAND
RESIGNATION OF                                                                     *   Misc. Docket AG No. 18
SCOTT GREGORY ADAMS                                                                *   September Term, 2019

                                                                                   ORDER

                     UPON CONSIDERATION of the Application to Resign from the Practice of Law

of Scott Gregory Adams and the response of Bar Counsel thereto, it is this 4th day of

September, 2019;

                     ORDERED, by the Court of Appeals of Maryland, that the resignation of Scott

Gregory Adams from the Bar of the State of Maryland is hereby accepted; and it is further

                     ORDERED, that the Clerk of this Court shall remove the name Scott Gregory

Adams from the register of attorneys in the Court and certify that fact to the Trustees of

the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals

in this State.



                                                                                       /s/ Robert N. McDonald
                                                                                       Senior Judge




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                       2019-09-04 14:41-04:00




Suzanne C. Johnson, Clerk